DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 2, claims 9-14 in the reply filed on 6/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants provided no evidence of why a serious burden is not present to review multiple inventions.  Claims 1-8 and 15 are withdrawn from prosecution.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2019 and 10/26/2021 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 9-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2020/0011060 A1) to Haynes et al.  (hereinafter Haynes).
	Haynes is directed toward extruded and coextruded sheets have various properties.  Haynes discloses at paragraph [1247] that the sheets formed may be substantially waterproof.    Haynes discloses at paragraph [0037] that one or more thermoplastic polymers are formed into a surface.  Haynes discloses at paragraph [0038] that the thermoplastic polymers may be polystyrene, PET, PVC, PE or others reads on P1, P1’ and P2 claimed by Applicants.  Haynes discloses at paragraph [0145] that the sheets may contain a filler of calcium carbonate, mica, clay or other particle that reads on Applicants Filler F.  Haynes discloses at paragraph [0142] that fillers may be from 1-80% of the weight of the film that reads on Applicants Filler F and therefore respectively 20-99% thermoplastic polymer that reads on Applicants range of 10-80% for TP polymers.  Haynes discloses at paragraph [0321] to [0343] that the layer is a sheet or film having water resistance.  Haynes discloses at paragraph [0355] that the layer sheet may be mechanically bonded, welded, fused or co-extruded to one or more other layers.  Haynes discloses at paragraph [0358] that at least one sheet has surface features to increase bonding by having surface texturing or roughness.  Haynes discloses at paragraph [0435] that one or more layers may be added to the initial sheet formed.  Haynes discloses at paragraph [0437] that post treatments of the sheets includes a surface treatment and cooling, which would include the use of calender cooling rolls.  Haynes discloses at paragraph [0450] that surface treatments includes abrasion or smoothing by sand blasting.   Haynes discloses at paragraph [0636] that the layers can be extruded or coextruded and welded or fused together.  Haynes discloses at paragraph [0660] that one or more of the layers are extruded.  Haynes discloses at paragraph [0662] that the layers are extruded in a series of two or more serial extruders.  Haynes discloses at paragraph [0525] that the surface of the sheet may be done with brushing the surface layers.  Haynes discloses each and every element as arranged in claims 9-14.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2020/0011060 A1) to Haynes et al.  (hereinafter Haynes).
	Haynes is directed toward extruded and coextruded sheets have various properties.  Haynes discloses at paragraph [1247] that the sheets formed may be substantially waterproof.    Haynes discloses at paragraph [0037] that one or more thermoplastic polymers are formed into a surface.  Haynes discloses at paragraph [0038] that the thermoplastic polymers may be polystyrene, PET, PVC, PE or others reads on P1, P1’ and P2 claimed by Applicants.  Haynes discloses at paragraph [0145] that the sheets may contain a filler of calcium carbonate, mica, clay or other particle that reads on Applicants Filler F.  Haynes discloses at paragraph [0142] that fillers may be from 1-80% of the weight of the film that reads on Applicants Filler F and therefore respectively 20-99% thermoplastic polymer that reads on Applicants range of 10-80% for TP polymers.  Haynes discloses at paragraph [0321] to [0343] that the layer is a sheet or film having water resistance.  Haynes discloses at paragraph [0355] that the layer sheet may be mechanically bonded, welded, fused or co-extruded to one or more other layers.  Haynes discloses at paragraph [0358] that at least one sheet has surface features to increase bonding by having surface texturing or roughness.  Haynes discloses at paragraph [0435] that one or more layers may be added to the initial sheet formed.  Haynes discloses at paragraph [0437] that post treatments of the sheets includes a surface treatment and cooling, which would include the use of calender cooling rolls.  Haynes discloses at paragraph [0450] that surface treatments includes abrasion or smoothing by sand blasting.   Haynes discloses at paragraph [0636] that the layers can be extruded or coextruded and welded or fused together.  Haynes discloses at paragraph [0660] that one or more of the layers are extruded.  Haynes discloses at paragraph [0662] that the layers are extruded in a series of two or more serial extruders.  Haynes discloses at paragraph [0525] that the surface of the sheet may be done with brushing the surface layers.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Haynes to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 9-14.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766